 Case 20-41192-pwb            Doc 10 Filed 07/23/20 Entered 07/24/20 01:03:11                         Desc Imaged
                                   Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                         Rome Division
                                    Room 339, Federal Building
                                       600 East First Street
                                     Rome, GA 30161−3187
                                     www.ganb.uscourts.gov
In
Re:    Destiny Nichole Scoggins                             Case No.: 20−41192−pwb
                                                            Chapter: 7
                                                            Judge: Paul W. Bonapfel

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 7/20/20 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 07/27/20
None Apply

To be Filed by 08/03/20
Certificate of Credit Counseling
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 08/19/20
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on July 21, 2020.




Form 430b December 2018                                   Paul W. Bonapfel
                                                          United States Bankruptcy Judge
        Case 20-41192-pwb             Doc 10 Filed 07/23/20 Entered 07/24/20 01:03:11                                Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 20-41192-pwb
Destiny Nichole Scoggins                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: kdh                          Page 1 of 1                          Date Rcvd: Jul 21, 2020
                                      Form ID: 430b                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 23, 2020.
db              Destiny Nichole Scoggins,   492 Cedar St,   Dalton, GA 30720-5480

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 21, 2020 at the address(es) listed below:
              Dan Saeger    on behalf of Debtor Destiny Nichole Scoggins dan@whitfieldcountylaw.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              Thomas D. Richardson   trichardson@brinson-askew.com,
               tdr@trustesolutions.net;Tdr82454@gmail.com;ctdr11@trustesolutions.net
                                                                                            TOTAL: 3
